June 28, 2011 Via EDGAR Michael Clampitt Senior Counsel Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:First Mariner Bancorp Form 10-K for Fiscal Year Ended December 31, 2010 SEC File No. 000-21815 Dear Mr. Clampitt: First Mariner Bancorp respectfully requests an extension until July 13, 2011 to respond to the Staff's comment letter dated June 15, 2011 with respect to the above-referenced filing. Please contact the undersigned at (443) 955-7027 if you have any questions. Sincerely, /s/ Paul B. Susie Paul B. Susie Chief Financial Officer
